UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4709


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KAWASI DINGLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:11-cr-00536-RBH-1)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Casey P. Riddle, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Lauren L. Hummel,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kawasi Dingle appeals the 23-month sentence imposed by the district court upon

revocation of supervised release. Dingle’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious issues for appeal,

but questioning whether Dingle’s sentence is reasonable. Dingle was advised of his right

to file a pro se supplemental brief, but he did not file one. We affirm.

       “We will not disturb a district court’s revocation sentence unless it falls outside

the statutory maximum or is otherwise plainly unreasonable.” United States v. Padgett,

788 F.3d 370, 373 (4th Cir. 2015) (internal quotation marks omitted).            Only if we

determine that a revocation sentence is unreasonable will we assess whether it is plainly

so. Id. In undertaking this analysis, “we strike a more deferential appellate posture than

we do when reviewing original sentences.” Id. (internal quotation marks omitted). “The

sentencing court must consider both the policy statements and the applicable policy

statement range found in Chapter 7 of the Sentencing Guidelines manual, as well as the

applicable 18 U.S.C. § 3553(a) factors.”      Id. (brackets and internal quotation marks

omitted). We presume that a sentence within the policy statement is reasonable. Id.

       Having carefully reviewed the record, we conclude that Dingle’s sentence is below

the statutory maximum and is reasonable. The district court noted that it considered the

applicable § 3553 factors and explained the rationale for the sentence, including the

court’s concern that Dingle was involved in new drug activity. Accordingly, Dingle’s

revocation sentence, which is below the policy statement range, is reasonable.



                                             2
      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Dingle’s sentence.

This court requires that counsel inform Dingle, in writing, of the right to petition the

Supreme Court of the United States for further review. If Dingle requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Dingle.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            3